                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                              Case No. 2:19-cr-142-FtM-38MRM

ELIGIO CARDET
___________________________/

                               ORDER OF FORFEITURE

      The Defendant pleaded guilty to Count One of the Information charging him with

theft of government money or property, in violation of 18 U.S.C. § 641 before United

States Magistrate Judge Mac R. McCoy on September 10, 2019. (Doc. 15). The United

States has established that defendant obtained $41,953.00 in proceeds as a result of the

offense and has filed a Motion for Order of Forfeiture of said proceeds. (Doc. 22).

      The United States moves under 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c),

and Rule 32.2(b)(2), Federal Rules of Criminal Procedure, to forfeit the $41,953.00. For

the reasons stated in the motion, it is GRANTED. The United States is entitled to forfeit

the $41,953.00 in proceeds the defendant obtained.

      Because the $41,953.00 in proceeds was dissipated by the defendant, the United

States may seek, as a substitute asset, pursuant to 21 U.S.C. § 853(p), as incorporated

by 28 U.S.C. § 2461(c), forfeiture of any of the defendant’s property up to the value of

$41,953.00. Jurisdiction is retained to enter any order necessary for the forfeiture and

disposition of any substitute asset and to address any third-party claim.
      DONE and ORDERED in Fort Myers, Florida, this 19th day of September 2019.




Copies: All Parties of Record




                                    2
